Citation Nr: 0520166	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied claims for service connection for 
bilateral hearing loss, degenerative disc disease (claimed as 
a low back condition), and dysthymia and panic disorder with 
agoraphobia.  The veteran testified before the Board in March 
2005 via videoconferencing from the RO.

The record shows that the veteran has also raised a claim for 
service connection for tinnitus, which is referred to the RO 
for its initial consideration, as appropriate.

The claim for service connection for bilateral hearing loss, 
which is addressed in the REMAND below, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All requisite notices and assistance have been provided, 
and all of the available evidence necessary for an equitable 
disposition has been obtained.

2.  The veteran's current low back disorder (degenerative 
disc disease of L5-S1) was first manifested many years after 
service and is not related to service or to any aspect 
thereof.

3.  The veteran's current psychiatric disorder (anxiety with 
panic disorder and agoraphobia) was first manifested many 
years after service and is not related to service or to any 
aspect thereof.


CONCLUSION OF LAW

1.  A low back disorder (degenerative disc disease of L5-S1) 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004).

2.  A psychiatric disorder (anxiety with panic disorder and 
agoraphobia) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  A 
veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 
(July 16, 2003); 69 Fed. Reg. 25178 (2004).

A current disability must be related to service or to an 
incident of service origin.  "[A] veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

There must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of disease or injury; and 
medical evidence of a nexus between in-service injury or 
disease and current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

In addition, service connection may be presumed for certain 
veterans for certain specific disease, including psychoses, 
arthritis, and sensorineural hearing loss, that are 
manifested to a compensable degree within one year after 
separation from service; this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Low Back Disorder

The veteran contends that he injured his back during service 
and that his current low back condition is related to that 
injury.  There is no mention, however, of any back symptoms 
or diagnoses during the veteran's active service, including 
at separation.  Such facts only provide evidence against this 
claim. 

Private medical records from the office of D. Victor Chisesi 
show treatment for lumbar disc syndrome (in 1991 to 1993) and 
degenerative disc disease, L5-S1 (in 2001).  The Board must 
note the lapse of many years between the veteran's separation 
from service and the first treatment for the claimed 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).
 
An April 2001 private MRI of the lumbar spine showed 
degenerative disc disease of L3-4, L4-5, and L5-S1, with mild 
bulges at these levels but without focal protrusion, 
herniation, or spinal canal or neural foraminal stenosis; 
there also was probable hemangioma in the L4 vertebral body.  
According to an April 2001 note, a private doctor, James R. 
Gosey, M.D., the veteran had a problem in service (around 
1956); he had developed a back problem, with radiation to the 
left leg and difficulty for several days, after pulling very 
hard on cables and wires.  The doctor commented that the 
veteran had had periodic trouble with the back and left leg 
in service and occasional problems after service that had 
necessitated medications or chiropractic adjustments.  The 
doctor opined that this appeared to be an old injury at L5-S1 
that was probably related to the in-service accident.  
However, the doctor also commented that he was "surprised 
how little degenerative changes there have been over the 
years that are associated with this."  

In June 2003, the veteran testified before the RO that he 
fell down from a rope during training and injured his back.  
He said that he thought he had gone to sickbay, but that 
there was no record of such treatment.  He described 
treatment for back problems since service, and he stated that 
one of his treating doctors (Dr. Gosey) had accepted his 
account of an in-service back injury.  

The veteran's spouse (E.G.) wrote in July 2003 that he had 
had back problems since they were married in the 1990s many 
years after service).

A friend (W.R.K.) wrote in July 2003 that he and the veteran 
had enlisted together and that the veteran had had back pains 
in service; he recalled having been told by the veteran of a 
fall during a rope exercise.  He stated that the veteran had 
become a teletype operator because his back gave him little 
problem in that capacity.

In an August 2003 report, a clinical psychologist (Joseph 
Tramontana, Ph.D.) noted the veteran's account that he had 
started having back trouble in the 1960s; he also said that 
the veteran had indicated that his fall from ropes during 
training had been documented.  The psychologist stated that 
it was more likely than not that the veteran's back problems 
were the result of the in-service injury; the psychologist 
also noted that the veteran had not had any back trauma since 
service.

According to a March 2005 report, a non-VA vocational 
consultant relied on selected medical records and the 
veteran's own account, including Dr. Gosey's medical records 
discussing a relationship of degenerative disc disease of the 
lumbar spine to an in-service injury reported by the veteran.  
The vocational consultant primarily described the veteran's 
current limitations, but he also opined that the veteran's 
back-related problems had been affected by his service "and 
therefore, should be considered service connected."

In March 2005, another friend (A.K.M., Sr.) wrote that he had 
seen the veteran during service with a noticeable limp and 
that he was later made aware of a back injury.  The friend 
maintained that in-service back injury contributed to or 
possibly caused the veteran's current condition.

At the March 2005 Board hearing, the veteran testified that 
he fell from an incline in training and injured his back, 
with progressively worsening symptoms over the years.  He 
identified treatment from several private doctors.

The veteran himself is not competent to diagnose the etiology 
of his own disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The non-VA vocational 
consultant's opinion on this matter is also not persuasive; 
on its very face, a vocational consultant's competence 
extends as far as matters involving vocational skills and 
limitations, not on matters involving medical causation.  
Beyond this, the Board finds that the evidence does not 
support the veteran's belief or the 2003 opinion from the 
private clinical psychologist that the injury in service, 
assuming it occurred, caused the current back disorder.  

There is no evidence at all of any back injury in service.  
Service medical records do not refer to any back symptoms; 
and at separation, there was no mention of any back problems.  
Simply put, there is an absolute lack of contemporaneous 
evidence to suggest any back problems first developed in 
service.  Also, despite the veteran's account, there is no 
available evidence of any treatment for any low back problems 
for many years after service.  Opinions by a clinical 
psychologist in 2003 and by a treating doctor in 2001, 
decades after service, are based entirely on an 
uncorroborated and unsubstantiated account provided solely by 
the veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).  In evaluating the 
probative value of competent medical evidence, the U.S. Court 
of Appeals for Veterans Claims (Court) has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Significantly, the Board also notes a treating doctor 
statement in 2001 that he was "surprised how little 
degenerative changes there have been over the years that are 
associated with" the current lumbosacral diagnosis.  If 
anything, this statement supports the conclusion that current 
lumbosacral findings had not been present for the many years 
claimed by the veteran since his active service.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current low back condition was first manifested 
many years after service and is not related to service or to 
any aspect thereof.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The veteran contends that various duties during his active 
service produced panic and anxiety during that service and 
that his current psychiatric conditions.  The Board notes 
that the veteran appears to be a psychotherapist by 
profession.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, there is no mention of any psychiatric 
symptoms or diagnoses during the veteran's active service, 
including at separation.  As above, such facts only provide 
evidence against this claim. 
 
A private psychiatrist, Joseph L. Palotta, M.D., wrote in 
June 2001 that he had seen the veteran on two occasions in 
May 1997 for dysthymia and panic disorder with agoraphobia.  
He also noted having seen the veteran prior to that time, but 
that the medical records had been destroyed due to their age.  
Dr. Palotta wrote that the veteran had been having trouble 
with anxiety and depression for many years and that his 
history of alcohol abuse had ended in 1982.  

The veteran's former spouse (D.G.) wrote in June 2002 that he 
had had nervous disorders and alcoholism from 1964 to 1977.

At the June 2003 RO hearing, the veteran described several 
occasions during service when he felt panic.  He stated that 
he self-medicated for the problems.  

The veteran's spouse (E.G.) wrote in July 2003 that he had 
been suffering from anxiety and depression since they were 
married in the 1990s (many years after service).

A friend (W.R.K.) wrote in July 2003 that he and the veteran 
had enlisted together and described the veteran's fear of 
climbing during service.

In an August 2003 report, a clinical psychologist (Joseph 
Tramontana, Ph.D.) noted the veteran's account of panic 
attacks in service.  The psychologist felt that the first 
full-blown panic attacks, which occurred in service, were 
more likely than not the result of his active service.  The 
psychologist also said that the veteran's alcoholism was at 
least exacerbated by the veteran's service.   

According to a March 2005 report, a non-VA vocational 
consultant relied on selected medical records and the 
veteran's own account, including the veteran's description of 
panic attacks in service and thereafter.  The vocational 
consultant primarily described the veteran's current 
limitations, but he also opined that the veteran's 
depression, anxiety, panic attacks, and alcoholism had been 
affected by his service "and therefore, should be considered 
service connected."

In March 2005, another friend (A.K.M., Sr.) wrote that the 
veteran had been very nervous and hyperactive and that he had 
developed very serious and life-threatening alcohol addiction 
during service.

At the March 2005 Board hearing, the veteran testified that a 
psychiatrist treated him in 1960.  He also described several 
instances of anxiety during service.  He said that he learned 
to compensate for the anxiety by drinking beers.

As with the preceding claim, there is a lack of 
contemporaneous evidence to support this claim.  Aside from 
the veteran's own recitations or the opinions of medical 
professionals that are likewise based solely on the veteran's 
own account, there is no evidence of a psychiatric disorder 
during the veteran's active service or for many years 
thereafter.  See Swann, supra (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal, supra 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).  Also as noted above, 
the non-VA vocational consultant's opinion on this matter is 
not persuasive; the vocational consultant's competence 
extends as far as matters involving vocational skills and 
limitations, not on matters involving medical causation.  

The medical, both service and post-service, indicates a 
condition that began many years after service.  The weight of 
the credible evidence demonstrates that the veteran's current 
psychiatric disorder was first manifested many years after 
service and is not related to service or to any aspect 
thereof.  The service and post-service medical records 
clearly supports such a finding.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

Veterans Claims Assistance Act of 2000.

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  See 38 U.S.C.A. §§ 5103 & 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).    

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in January 2002, 
that is, after the November 9, 2000, effective date of the 
VCAA.  However, even under Pelegrini, the notices regarding 
the veteran's claim informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  Any defect with 
regard to the timing of the notice to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The RO sent the veteran correspondence in April 2001, June 
2001, September 2001, and January 2002; a statement of the 
case in December 2002; and a supplemental statement of the 
case in January 2004.  Taken together, these documents 
discussed the evidence considered and the pertinent laws and 
regulations, including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159 and the reasons for the RO's decision.  
There was no harm to the veteran, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, VA has obtained all relevant, available 
evidence identified by the veteran.  With regard to any 
evidence identified by the veteran that has not been 
obtained, the Board notes that VA has sought to obtain all of 
the evidence described by the veteran and has notified the 
veteran of his responsibilities for securing that evidence.  
There is no outstanding, unobtained evidence, that would 
provide a basis to grant this claim. 

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for a low back disorder is denied.

Service connection for a psychiatric disorder is denied.


REMAND

In the opinion of the Board, additional development is needed 
with regard to the claim for service connection for bilateral 
hearing loss.

A medical examination is needed to determine the nature and 
etiology of the veteran's current bilateral hearing loss.

The record indicates that in service the veteran was a 
teletype operator.  At entry into active service, on an 
August 1954 medical history report, he reported having had a 
middle ear infection in 1951 (that is, prior to service) that 
required tympanotomy and drainage, but without further 
recurrence.  He was treated for an earache in December 1954.  

A private doctor (Gerald W. Vocke, M.D.) wrote in a letter 
received in June 2001 that he had evaluated the veteran for a 
long-standing history of bilateral hearing loss; he noted a 
history of exposure to loud gunfire noises in service and a 
history of recurring ear infections from childhood until his 
young adult years.  The doctor wrote that "[t]he high 
frequency hearing loss that [the veteran] exhibits is very 
consistent with those that we see associated with a history 
of noise trauma.  With his only significant noise exposure 
being in the military, it is most likely that is the cause of 
the loss."  

The veteran's former spouse (D.G.) wrote in June 2002 that he 
had had hearing disorders from 1964 to 1977.

Dr. Vocke wrote in June 2003 that the veteran's current 
bilaterally symmetrical, moderate to severe high frequency 
sensorineural hearing loss was totally characteristic of a 
"noise-induced" sensorineural hearing loss; as it was 
symmetrical, it did not appear to be representative of age-
induced hearing loss.  Dr. Vocke stated that the veteran had 
described having "sustained significant noise exposure" 
during service, without any other significant noise exposure 
after service.  Dr. Vocke stated that the hearing loss was 
caused more probably than not by noise trauma from service.

A private audiologist (Clifton O. Istre, Ph.D.) wrote in June 
2003 that the veteran was exposed to noise from an explosion 
during training in service, from his work as a lineman while 
monitoring test signals, and from his work as a teletype 
operator.  The audiologist stated that the veteran had been 
inducted with a known history of middle ear disease and that 
he underwent myringotomy (i.e., tympanotomy) in 1951 and had 
running or draining ear in 1954.  He stated that an audiogram 
supported a finding of bilateral hearing loss consistent with 
noise exposure and that his in-service noise exposure could 
be a precipitating cause for his high frequency hearing loss.  
He also noted low frequency hearing loss in the veteran's 
right ear, which would seem to be directly related to his 
pre-service and in-service ear problems.  He concluded that 
the low frequency hearing loss was present prior to and 
during the veteran's active service and that the high 
frequency hearing loss could be associated with exposure to 
high-energy sound encountered during service.  

The veteran's spouse (E.G.) wrote in July 2003 that he could 
not hear since they were married in the 1990s.

A friend (W.R.K.) wrote in July 2003 that he and the veteran 
had enlisted together and that the veteran had had ear ache 
during boot camp and on the rifle range in service and 
hearing problems for many years.  

The veteran testified before the RO in June 2003 and the 
Board in March 2005 that he had had earaches and ringing in 
his ears since adolescence.  He also stated that he had 
suffered noise trauma in service (an accidental grenade 
explosion, training on the rifle range, and his duties as a 
teletype operator (including listening to Morse Code and 
other frequencies)).  He stated that he went to sickbay for 
treatment after the grenade accident.  He reported first 
being treated for hearing loss at least 16 years after 
service.  

The evidence shows that the veteran had an ear condition that 
existed prior to service; the service medical records show 
that he was treated for an earache on one occasion in 
service; and the post-service evidence shows that he is now 
being treated for bilateral hearing loss.  Unlike the other 
claims addressed in this decision, with regard to the claim 
involving bilateral hearing loss, there is evidence of some 
ear problems prior to and during the veteran's service.  
However, the significance of those ear problems bears further 
examination.

On remand, the examiner should review the claims folder and 
should provide an opinion as to whether it is at least as 
likely as not that any current bilateral hearing loss is 
related to service or any incident therein.  The examiner 
should address all evidence regarding pre-service, in-
service, and post-service ear problems.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination to assess the 
current nature and etiology of any 
bilateral hearing loss.  The claims 
folder should be provided to the 
examiner, who should provide an opinion 
as to whether it is at least as likely 
as not that any current bilateral 
hearing loss is related to service or 
any incident therein; the examiner 
should also discuss whether any current 
hearing loss is the result of any in-
service aggravation of any pre-service 
ear condition.  The examiner should 
specifically address all evidence 
regarding pre-service, in-service, and 
post-service ear problems.

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for bilateral hearing loss.  
If the RO's decision remains adverse to 
the veteran, it should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board for its review, as 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


